Exhibit 10.1

SAN HOLDINGS, INC.
FIFTH AMENDMENT TO
HARRIS LOAN AUTHORIZATION AGREEMENT

Harris Trust and Savings Bank
Chicago, Illinois

Ladies and Gentlemen:

     Reference is hereby made to that certain Harris Loan Authorization
Agreement dated as of May 16, 2003 (the Harris Loan Authorization Agreement, as
the same may be amended from time to time, being referred to herein as the “Loan
Agreement”), between the undersigned, SAN Holdings, Inc., a Colorado corporation
(the “Borrower”), and Harris Trust and Savings Bank (the “Bank”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Loan Agreement.

     The Borrower has requested that the Bank increase the available maximum
amount of credit available to the Borrower under the Loan Agreement, and the
Bank is willing to do so under the terms and conditions set forth in this
agreement (herein, the “Amendment”).

SECTION 1.     AMENDMENT.

     Subject to the satisfaction of all of the conditions precedent set forth in
Section 3 below, the Loan Agreement shall be and hereby is amended as follows:

     1.1    The Loan Agreement shall be and hereby is amended by deleting the
amount of “$4,800,000” appearing throughout the document and substituting
therefor the amount “$6,800,000.”

SECTION 2.    NEW NOTE.

     In replacement for that certain Note payable to the order of Harris Trust
and Savings Bank dated as of November 26, 2003 in the principal amount of
$4,800,000 (the “Previous Note”), the Borrower shall execute and deliver to the
Bank a new demand note in the amount of $6,800,000, dated as of the date of its
issuance and otherwise in the form of Exhibit A attached hereto (the “New Note”)
which shall substitute for the Bank’s Previous Note and shall evidence the loans
outstanding to the Bank. All references in the Loan Agreement shall be deemed
references to the New Note.

SECTION 3.     CONDITIONS PRECEDENT.

     3.1.    The Borrower and the Bank shall have executed and delivered this
Amendment.

     3.2.   The Borrower shall have executed and delivered the New Note to the
Bank.

--------------------------------------------------------------------------------


     3.3.    The Bank shall have received copies (executed or certified, as may
be appropriate) of all legal documents or proceedings taken in connection with
the execution and delivery of this Amendment to the extent the Bank or its
counsel may reasonably request.

     3.4.    The Borrower shall have paid to the Bank a non-refundable closing
fee in the amount of $5,000.

     3.5.    Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Bank and its counsel.

     3.6.    Sun Capital Partners II, LP shall have executed and delivered to
the Bank their consent to this Amendment in the form set forth below and an
amendment to the Guaranty.

SECTION 4.     REPRESENTATIONS.

     In order to induce the Bank to execute and deliver this Amendment, the
Borrower hereby represents to the Bank that as of the date hereof the
representations and warranties set forth in the Loan Agreement are and shall be
and remain true and correct and the Borrower is in compliance with the terms and
conditions of the Loan Agreement.

SECTION 5.     MISCELLANEOUS.

     5.1.   Except as specifically amended herein, the Loan Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Loan Agreement, the
Note, or any other instrument or document executed in connection therewith, or
in any certificate, letter or communication issued or made pursuant to or with
respect to the Loan Agreement, any reference in any of such items to the Loan
Agreement being sufficient to refer to the Loan Agreement as amended hereby.

     5.2.    This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.

[SIGNATURE PAGE TO FOLLOW]







-2-

--------------------------------------------------------------------------------


     This Fifth Amendment to Harris Loan Authorization Agreement is entered into
as of this 27th day of February, 2004.

 

/S/ SAN HOLDINGS, INC.



     Accepted and agreed to.

 

/S/HARRIS TRUST AND SAVINGS BANK







-3-

--------------------------------------------------------------------------------


GUARANTOR’S ACKNOWLEDGEMENT AND CONSENT

     The undersigned, Sun Capital Partners II, LP, heretofore executed and
delivered to the Bank a Guaranty dated May 16, 2003 (as amended, the
“Guaranty”). The undersigned hereby consents to the Amendment to the Loan
Agreement as set forth above and confirms that the Guaranty and all of the
undersigned’s obligations thereunder remain in full force and effect. The
undersigned further agrees that the consent of the undersigned to any further
amendments to the Loan Agreement shall not be required as a result of this
consent having been obtained, except to the extent, if any, required by the
Guaranty.

 

/S/ SUN CAPITAL PARTNERS II, LP

By:Sun Capital Advisors II, LP
Its: General Partner


 

By: Sun Capital Partners, LLC
Its: General Partner


--------------------------------------------------------------------------------


EXHIBIT A

DEMAND NOTE

$6,800,000               February 27, 2004  


     ON DEMAND, for value received, the undersigned, SAN HOLDINGS, INC., a
Colorado corporation, promises to pay to the order of HARRIS TRUST AND SAVINGS
BANK (the “Bank”) at its offices at 111 West Monroe Street, Chicago, Illinois,
the principal sum of Six Million Eight Hundred Thousand Dollars ($6,800,000) or,
if less, the amount outstanding under the Harris Loan Authorization Agreement
referred to below together with interest payable at the times and at the rates
and in the manner set forth in the Harris Loan Authorization Agreement referred
to below.

     This Note evidences borrowings by the undersigned under that certain Harris
Loan Authorization Agreement dated as of May 16, 2003, between the undersigned
and the Bank, as the same may be amended from time to time; and this Note and
the holder hereof are entitled to all the benefits provided for under the Harris
Loan Authorization Agreement, to which reference is hereby made for a statement
thereof. The undersigned hereby waives presentment and notice of dishonor. The
undersigned agrees to pay to the holder hereof all court costs and other
reasonable expenses, legal or otherwise, incurred or paid by such holder in
connection with the collection of this Note. It is agreed that this Note and the
rights and remedies of the holder hereof shall be construed in accordance with
and governed by the laws of the State of Illinois.

     This Note is issued in substitution and replacement for, and evidences
indebtedness previously evidenced by, that certain Note of SAN Holdings, Inc.
dated November 26, 2003, payable to the Bank in the face principal amount of
$4,800,000.

 

/S/SAN HOLDINGS, INC.
